Citation Nr: 1018739	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  06-37 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
August 1974 to August 1976.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2007, the Veteran testified at a videoconference 
hearing before the undersigned acting Veterans Law Judge 
(VLJ) sitting in Washington, DC.  A transcript of this 
hearing is associated with the claims folder.

In October 2008, the Board remanded the Veteran's claim for a 
TDIU to the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.  
The development has been completed and the claim is again 
before the Board.


FINDINGS OF FACT

1.  The Veteran has the following four service-connected 
disabilities which combine to a 60 percent rating: a keloid 
scar along the right ear, rated at 30 percent disabling; 
neuritis of the fifth cranial nerve, rated at 10 percent 
disabling; a psychiatric disorder secondary to the neuritis 
of the fifth cranial nerve, rated at 30 percent disabling; 
and a scar along the left ear, rated at the noncompensable 
level. 

2.  The Veteran's service-connected disabilities do not meet 
the minimum criteria for consideration of a TDIU on a 
scheduler basis, and do not preclude substantially gainful 
employment so as to warrant referral for extra-schedular 
review.




CONCLUSION OF LAW

The criteria are not met for a TDIU.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 
4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist a claimant in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Proper notice from VA must 
inform the claimant of any information and medical or lay 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March 
2005, March 2006, and November 2008.  These letters informed 
him of his and VA's respective responsibilities in obtaining 
supporting evidence and also complied with Dingess by also 
apprising him of the disability rating and downstream 
effective date elements of his claim.  

The first of these letters was issued prior to the RO's 
initial adjudication of the claim in December 2005, which is 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  Although the remaining 
letters were issued after the December 2005 rating decision, 
the RO readjudicated the claim in a supplemental statement of 
the case (SSOC) issued in February 2010.  This is important 
to point out because the Federal Circuit Court has held that 
a SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
statement of the case (SOC) or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Thus, the duty to notify has 
been satisfied in this case.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical and other records that he identified.  He was also 
examined for VA compensation purposes in December 2008.  This 
examination report and medical and other evidence on file 
contains the information needed to assess the severity of his 
service-connected disabilities and their effect on his 
ability to maintain gainful employment.  38 C.F.R. §§ 3.327, 
4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or Court.

II.	Merits of the Claim

The Veteran claims that he is unemployed due to his service-
connected disabilities.  However for the reasons set forth 
below, the Board finds that the Veteran does not meet the 
criteria for schedular consideration of a TDIU, and is not 
precluded from substantially gainful employment by his 
service-connected disabilities so as to require referral to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for extra-schedular 
consideration.
 
To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities, provided there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).

In this case, the Veteran has a 30 percent rating for a 
keloid scar along the right ear, a 10 percent rating for 
neuritis of the fifth cranial nerve, a 30 percent rating for 
a psychiatric disorder secondary to neuritis of the fifth 
cranial nerve, and a noncompensable rating for a scar along 
the left ear.  His combined disability rating is 60 percent.  
See 38 C.F.R. § 4.25.  Therefore, the Veteran does not 
satisfy the requirements for a TDIU on a schedular basis.  
See 38 C.F.R. § 4.16.

In some cases multiple disabilities resulting from the same 
etiology or a single accident can establish the single 60 
percent rating necessary for entitlement to a total 
disability rating based on individual unemployability (TDIU) 
under 38 C.F.R. § 4.16(a).  See Bradley v. Peake, 22 Vet. 
App. 280 (2008).  However, here where the Veteran's 
disabilities consist of a recurring infection of the 
preauricular pit of the right ear with nerve damage and 
depression which originated many years later secondary to the 
recurring infection of the preauricular pit, his disabilities 
would not be considered to arise from a single accident.

It is also possible to receive a TDIU on an extra-schedular 
basis under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) if it is 
determined the Veteran is incapable of securing and 
maintaining substantially gainful employment on account of 
his service-connected disabilities, even if he does not meet 
the threshold minimum rating requirements of § 4.16(a).  
Although the Board may not assign an extraschedular rating in 
the first instance, it must specifically adjudicate whether 
to refer a case for extraschedular evaluation when the issue 
either is raised by the claimant or is reasonably raised by 
the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 
(2008).

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Even if the ratings for a Veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the Veteran's disabilities may be considered 
under subjective criteria.  If the Veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b).  So even if 
the Veteran does not meet the threshold minimum percentage 
standards set forth in § 4.16(a), extra-schedular 
consideration is to be given.  Id. See, too, 38 C.F.R. § 
3.321(b)(1).

A Veteran may be considered as unemployable upon termination 
of employment that was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  38 C.F.R. § 4.18.  
"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a). See, too, Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the Veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the Veteran actually works and without 
regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment." 
In this context, it noted the following standard announced by 
the United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.

That said, to receive a TDIU, the Veteran's service-connected 
disability, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Moreover, the degree of impairment in occupational 
functioning that is generally deemed indicative of 
unemployability consists of a showing that the Veteran is 
indeed "[in]capable of performing the physical and mental 
acts required by employment," and is not based solely on 
whether the Veteran is unemployed or has difficulty obtaining 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Rather, the record must demonstrate some factor that takes 
his situation outside the norm since the VA rating schedule 
already is designed to take into consideration impairment 
that renders it difficult to obtain and keep employment.  Id. 
See also 38 C.F.R. §§ 4.1, 4.15 (2009).

However, the Board does not find that referral is appropriate 
in this case because the evidence does not establish that the 
Veteran is unable to maintain gainful employment due to his 
service-connected disabilities.  The evidence that supports 
this conclusion includes five VA examinations dated December 
2008 and the Veteran's VA Form 21-4192.

At a December 2008 VA general examination, the Veteran 
reported working for the postal service for 24 years and 
leaving employment due to anxiety.  The examiner found the 
Veteran had chronic preauricular pain, sleep apnea, erectile 
dysfunction, bilateral knee pain, left foot pain, 
degenerative disc disease of the low back, decreased hearing, 
and left ventricular hypertrophy.  The examiner stated that 
he was not certain how much the preauricular pain affects the 
Veteran's employability. 

A December 2008 VA audiological examination found an average 
decibel loss of 28.75 in the right ear with a speech 
recognition score of 84 percent, which the examiner listed as 
normal to mild sensorineural hearing loss.  The examiner 
found an average decibel loss of 38.75 in the left ear with a 
speech recognition score of 96 percent and listed this as a 
mild to moderate impairment.  The examiner opined that the 
Veteran's hearing loss would have no significant effects on 
employment

A December 2008 VA orthopedic examination found mild 
bilateral knee osteoarthritis and right hallux valgus status 
post surgery.  The examiner commented that the Veteran's knee 
and feet conditions affect his ability to walk long distances 
and bend down, but did not comment on how these limitations 
would affect the Veteran's ability to work. 

A December 2008 VA psychiatric examination found the Veteran 
had affective disorder associated with neuritis of the fifth 
cranial nerve and assigned a GAF of 58.  The examiner opined 
that the Veteran's service-connected affective disorder does 
not suggest a level of severe functional impairment that 
would render him unemployable.  He stated that "[a]lthough 
it is reasonable to expect that he could have reduced 
reliability and productivity in a work setting because of 
pain and depressive symptoms, it appears that Veteran could 
maintain productive employment with his skill set in a less 
hostile work environment than the environment that gave rise 
to his difficulties (USPS).  Currently, Veteran's symptoms 
are effectively managed using Paxil and Salsalate, neither of 
which has side effects which would render someone unable to 
work."

At a December 2008 VA neurological examination, the Veteran 
reported daily shooting pain in and about the anterior right 
ear that occasionally becomes severe. especially with 
exposure to cold air or wind.  The examiner opined that 
"[w]hether or not he is unemployable because of the pain in 
his ear is likely to depend on the kind of work he was asked 
to perform.  Outdoor work in which sudden shifts in 
temperature and wind can occur would probably cause 
considerable aggravation of the pain and hamper his ability 
to work.  Indoor work in which such aggravation would be less 
common might be tolerated.  However, he also has a chronic 
anxiety disorder and that disorder probably feeds on the 
chronic pain syndrome and vice versa.  The combination of the 
two is likely to make him unemployable to most employers." 

The records from A.J.P., M.D., shows that the Veteran was 
involved in a motor vehicle accident in April 1999 from which 
he suffered back and neck injuries.  Following the accident 
the Veteran's supervisors ordered him back to light duty 
against his doctor's orders.  The resulting dispute with his 
supervisors over the next two to three years caused the 
Veteran's symptoms of anxiety, fearfulness, headaches, chest 
pains, and disturbed sleep.  Ultimately, the Veteran received 
a disability retirement from his position, but his 
psychiatric and physical impairments continued.  The records 
from Dr. A.J.P. show that the Veteran has been diagnosed with 
anxiety disorder, major depressive disorder, mixed 
personality disorder with passive-aggressive and paranoid 
tendencies, sleep apnea, hypertensive disorder, accelerated 
symptoms of pain, and discogenic disease.  

A December 2001 report details the Veteran's conflicts with 
his supervisors following the motor vehicle accident in 1999 
and their seemingly unreasonable position that he should 
return to duty prior to his full recovery.  In an August 2002 
letter, Dr. A.J.P. stated that he believes that the Veteran 
is incapable of gainful employment.  A March 2005 letter 
reiterates the December 2001 report with the additional 
comment that "it is apparent that his conditions are in 
conflict with a regular work schedule and he can not ever 
recover his ability and diligence that he had shown when he 
was functional."  In a February 2006 letter Dr. A.J.P. 
states "because of chronic ear pain in his right ear area, 
he confronts anxiety, depression, and panic and would not be 
employed by any corporation." 
 
The Veteran's Form VA 21-4192 shows that the Veteran worked 
from November 1977 to July 2001 as an electronic technician 
and went out on disability retirement.  

Based on the foregoing, the Veteran's condition does not 
warrant a TDIU because the evidence shows that the Veteran 
was able to work for 24 years without interference from his 
right ear condition.  The evidence does not show any increase 
in the right ear condition in the time period coinciding with 
the termination of the Veteran's employment or since.  The 
Veteran's statement to the December 2009 VA general examiner 
that he had chronic right ear pain since 1975 but that his 
right ear condition did not affect his work provides 
compelling evidence against the claim for a TDIU.  

Additionally, the evidence shows an increase in non-service 
connected conditions such as new disabilities involving his 
back, neck, legs, feet, and cardiovascular system in the 
years leading up to the Veteran's termination of employment.  
These new conditions appear to have directly caused the 
Veteran's termination of employment as he had difficulty 
standing and bending which were necessary for his position.  
Thus, the evidence showing that these nonservice-connected 
factors are the primary cause of the Veteran's inability to 
work constitutes compelling evidence against the claim.

The Board notes that the Veteran's unemployed status cannot 
be attributed to his nonservice-connected physical 
limitations alone.  The evidence clearly supports interplay 
of the Veteran's psychiatric condition with his physical 
limitations.  As the Veteran is service-connected for a 
psychiatric disorder secondary to his chronic ear pain, this 
condition overlaps between the Veteran's service-connected 
and non-service connected disabilities.  The anxiety and 
depression which led to the Veteran's termination of 
employment were also fueled by what has been described as a 
"hostile work environment" at his former position.  
However, to the extent that the Veteran suffers anxiety and 
depression as a result of his nonservice-connected physical 
conditions or on-the-job stressors, this part of his 
psychiatric disorder is not service-connected.  The Veteran 
is only service-connected for that part of his psychiatric 
disorder caused by his chronic ear pain.  In reviewing the 
records of Dr. A.J.P. and the VA medical examinations, the 
Veteran's right ear condition does not appear to be the 
predominant stressor for his anxiety and depression. 

Overall, the evidence indicates that the Veteran's right ear 
scar, pain, and resulting anxiety and depression, while 
creating some interference with employment, are not severe 
enough to preclude his ability to either secure or maintain 
gainful employment.  Both the VA psychiatric evaluation and 
VA neurological examination indicated that the Veteran could 
work under certain conditions - i.e., indoors and in a non-
hostile work environment.  These restrictions are not so 
onerous as to preclude gainful employment.  

Although Dr. A.J.P. did attribute the Veteran's 
unemployability directly to his right ear conditions in his 
February 2006 letter, Dr. A.J.P. earlier opinions attributing 
the Veteran's work difficulties to other nonservice-connected 
causes call his opinion into question.  See Caluza v. Brown, 
7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 
604 (Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 Vet. 
App. 388 (1997) (holding that the credibility of evidence can 
be affected and even impeached by inconsistent statements, 
internal inconsistency of statements, inconsistency with 
other evidence of record, facial implausibility, bad 
character, interest, bias, self-interest, malingering, 
desire for monetary gain, and witness demeanor).

Therefore, in weighing the conflicting medical opinions, the 
Board finds the VA psychiatric and neurological examiners' 
opinions to be more probative than Dr.  A.J.P.'s.  See Smith 
v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board); Hayes 
v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision 
makers have the responsibility to assess the credibility of 
evidence and determine the degree of weight to give the 
evidence).  In letters to the Veteran's former employer, Dr. 
A.J.P. attributed the Veteran's inability to work to his 
nonservice-connected back and leg injuries, which impair his 
ability to stand and bend.  He then attributed it to a 
hostile workplace, which he indicated had caused stress to a 
nervous-breakdown level.  Dr. A.J.P. then attributed the 
Veteran's inability to work to his chronic ear pain.  

As Dr. A.J.P.'s opinion of what caused the Veteran to be 
unable to work seem to shift to the audience to whom he is 
writing, the Board finds his opinion to have less probative 
value than the two VA opinions. See Guerrieri v. Brown, 4 
Vet. App. 467, 473 (1993) ("the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches.... As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
[are] within the province of the [Board as] adjudicators. . 
."); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(holding that the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.).

Therefore, in light of the Veteran's ability to work for 24 
years despite ear pain, as well as the VA medical opinions 
that he could still work so long as it was indoors and in a 
non-hostile workplace, the Board finds that the weight of the 
evidence is against a finding that the Veteran's service-
connected disabilities preclude gainful employment.  And as 
the Board finds the Veteran is able to maintain gainful 
employment, referral of the issue of entitlement to a TDIU on 
an extraschedular basis is not warranted.


ORDER

The claim for a TDIU is denied.




____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


